PRENDERGAST, P. J.
Appellant pleaded guilty, waiving a jury, to violating the prohibition law, which was in force in Johnson county as a misdemeanor. The judge assessed the lowest punishment. There is no statement of facts, if any testimony was introduced on the trial. Neither is there a bill of exceptions. There is nothing that can be reviewed. Evidently the appeal was for delay merely.
The judgment is affirmed.

<S=>For other oases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes